NOT FOR PUBLICATION

                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY
                                 CAMDEN VICINAGE

                                                    :
 Veronica BALLA,                                    :
                                                    :
                    Plaintiff,                      :        Civil No. 18-00386 (RBK)
          v.                                        :
                                                    :        OPINION
 COMMISSIONER OF SOCIAL SECURITY,                   :
                                                    :
                   Defendants.                      :
                                                    :

KUGLER, United States District Judge:

       This matter comes before the Court on Plaintiff Veronica Balla’s appeal from the

Commissioner of Social Security’s final decision denying Plaintiff benefits under the Social

Security Act. For the reasons below, the Court VACATES the Commissioner’s decision and

REMANDS the matter for further proceedings consistent with this Opinion.

  I.   BACKGROUND

       The Court recites only the facts that are necessary for context and to its determination on

appeal, which is narrow.

       A. Procedural History

       Plaintiff applied for Social Security Disability Insurance Benefits for period of disability

beginning September 19, 2013. (R. at 10.) Plaintiff sought disability for physical conditions as

well as depression and anxiety. (R. at 106–107.) Plaintiff’s claims were initially denied on March

12, 2014 and again upon reconsideration in August 2014. (R. at 10.) Plaintiff then requested a

hearing with an Administrative Law Judge (“ALJ”). (Id.) That hearing occurred on October 18,

2016. (Id.)


                                                1
       On March 7, 2017, the ALJ issued an Opinion finding that Plaintiff was not disabled from

September 19, 2013 through the date of the Opinion. (R. at 36.) The Appeals Council affirmed

that decision, rendering it the Commissioner’s final determination. (R. at 1.)

       B. Medical and Plaintiff’s History

       Plaintiff was born on April 25, 1957. (R. at 57.) Plaintiff completed high school and held

numerous positions as a general clerk and medical billing clerk for various companies. (R. at 60–

65.)   Plaintiff claims that her depression, anxiety, fibromyalgia and Chronic Obstructive

Pulmonary Disease (COPD) prevent her from working. (R. at 70.)

       Plaintiff’s records show that she reported depressive symptoms including hopelessness,

loss of energy, feeling worthless, and difficulties with attention and concentration. (R. at 470–

471.) Dr. Louis Lazarus, for example, diagnosed Plaintiff with a depressive episode and noted

that she had mild memory deficits. (Id.) Dr. Lazarus also noted that Plaintiff felt withdrawn from

others, lost interest in taking care of herself, does not socialize with non-family members, has no

hobbies or interest, and that she spends most days at home. (R. at 471–472.)

       Other doctors made similar findings. Dr. John Gurrieri, for example, diagnosed Plaintiff

with anxiety and major depressive disorder, single episode unspecified. (R. at 511, 533.) Dr. Ken

Klausman similarly diagnosed Plaintiff with anxiety and depression. (R. at 477.) A third doctor,

Dr. Capanuescu, examined Plaintiff and found similarly. (R. at 845.)

       C. ALJ’s Decision

       The ALJ followed the five-step sequential evaluation process for disability claims and

found that Plaintiff was not disabled during the period in question. At step one, the ALJ found

that Plaintiff engaged in no substantial gainful activity since September 19, 2013, her alleged onset

date. (R. at 12.)



                                                 2
        At step two, the ALJ found that Plaintiff had the following severe impairments: lumbar

degenerative disc disease, cervical degenerative disc disease, fibromyalgia, COPD, diabetes, and

diabetic neuropathy. (R. at 12.) The ALJ also found that Plaintiff had several mental limitations

regarding (1) understanding, remembering, or applying information; (2) interacting with others;

(3) concentrating, persisting, or maintaining pace; and (4) adapting or managing oneself. (R. at

17–19.) The ALJ, however, found that Plaintiff’s mental limitations on each of these categories

were “mild” and not “severe.” (Id.) In so finding, the ALJ remarked that when Plaintiff regularly

took her medication in the proper dosage, she improved and did not have severe mental limitations.

(R. at 20.)

        At step three, the ALJ found that Plaintiff had no impairment or combination of

impairments that met or medically equaled the severity of one of the Listed impairments in 20

CFR Part 404, Subpart P, Appendix 1. (R. at 22.)

        The ALJ then considered Plaintiff’s residual functional capacity (“RFC”) and concluded

that Plaintiff could perform sedentary work with restrictions. (R. at 22.) Specifically, the ALJ

found that Plaintiff could perform sedentary work but required opportunities to stand for five

minutes after an hour of sitting or to sit for five minutes after an hour of walking or standing,

among other exertional limitations. (R. at 22.) In making this determination, the ALJ stated that

she evaluated Plaintiff’s “impairment-caused physical and mental limitations, as well as the extent

of the restrictions that these limitations place on her work-related abilities.” (R. at 31.) The RFC

discussion, however, does not clearly discuss how, if at all, Plaintiff’s mild mental limitations at

step two might affect her ability to work, including as a medical billing clerk. Indeed, the ALJ

mentioned Plaintiff’s mental limitations only in assigning “great weight to the State psychological




                                                 3
consultants’ opinions” and concluding that Plaintiff is mildly limited in all of the areas of mental

functioning for the reasons noted in at step two. (R. at 33.)

       At the fifth and final step, the ALJ concluded that Plaintiff could perform her past relevant

work as a medical billing clerk based on the calculated RFC and testimony of the Vocational

Expert (“VE”). (R. at 35.) Accordingly, the ALJ concluded that Plaintiff was not disabled as

defined in the Social Security Act during the period in question. (Id.)

 II.   LEGAL STANDARD

       When reviewing the Commissioner’s final decision, this Court is limited to determining

whether substantial evidence supports the decision after reviewing the administrative record as a

whole. Zirnsak v. Colvin, 777 F.3d 607, 610 (3d Cir. 2014) (citing 42 U.S.C. § 405(g)). Substantial

evidence is “such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Morales v. Apfel, 225 F.3d 310, 316 (3d Cir. 2000). Substantial evidence is “more

than a mere scintilla but may be somewhat less than a preponderance of the evidence.” Rutherford

v. Barnhart, 399 F.3d 546, 552 (3d Cir. 2005). Courts may not set aside the Commissioner’s

decision if it is supported by substantial evidence, even if the court “would have decided the factual

inquiry differently.” Fargnoli v. Massanari, 247 F.3d 34, 38 (3d Cir. 2001).

       When reviewing a matter of this type, the Court must be wary of treating the determination

of substantial evidence as a “self-executing formula for adjudication.” Kent v. Schweiker, 710

F.2d 110, 114 (3d Cir. 1983). The Court must set aside the Commissioner’s decision if it did not

take into account the entire record or failed to resolve an evidentiary conflict. See Schonewolf v.

Callahan, 927 F. Supp. 277, 284–85 (D.N.J. 1997) (citing Gober v. Matthews, 574 F.2d 772, 776

(3d Cir. 1978)). Evidence is not substantial if “it really constitutes not evidence but mere

conclusion,” or if the ALJ “ignores, or fails to resolve, a conflict created by countervailing



                                                  4
evidence.” Wallace v. Sec’y of Health & Human Servs., 722 F.2d 1150, 1153 (3d Cir. 1983) (citing

Kent, 710 F.2d at 114). A district court’s review of a final determination is a “qualitative exercise

without which our review of social security disability cases ceases to be merely deferential and

becomes instead a sham.” Kent, 710 F.2d at 114.

III.    DISCUSSION

        Plaintiff argues that the Court should remand this case for two reasons. First, Plaintiff

claims that the ALJ failed to consider her mild mental limitations in the RFC analysis. (Doc. No.

9 (“Pl.’s Br.”) at 7–12.) As the regulations note, the ALJ “is required to assess all of Plaintiff’s

impairments—even ones that are not ‘severe’—in combination when making the RFC

determination.” Curry v. Comm’r of Soc. Sec., No. 15-cv-07515, 2017 WL 825196, at *4 (D.N.J.

Mar. 2, 2017) (citing 20 C.F.R. § 404.1545(a)(2)). Second, Plaintiff claims that the ALJ failed to

include Plaintiff’s mild mental limitations in hypotheticals posed to the VE that testified in this

case. (Pl.’s Br. 7–12.)

        Defendant contends that ALJ was not required to include Plaintiff’s mild mental limitations

in the RFC analysis or hypothetical to the VE because the evidence shows that Plaintiff’s mild

mental limitations did not impact her ability to work when Plaintiff took her prescribed

psychotropic medication. (Doc. No. 10 (“Def.’s Br.”) at 9–15.) Because the Court agrees with

Plaintiff’s first claim, it need not reach the second.

        A recent decision from another court in this District shows why remand is appropriate

under the facts of this case. In Curry, Judge Hillman remanded the matter because the ALJ failed

to properly consider the plaintiff’s mild to moderate impairments in the RFC analysis. 2017 WL

825196, at **4–6. There, like here, the ALJ found that the plaintiff suffered mild to moderate

mental impairments at step two of the analysis. Id. at *5. But in conducting the subsequent RFC



                                                   5
analysis, the ALJ made only a “passing reference to the medical evidence regarding [the plaintiff’s]

mental health.” Id. Indeed, “nowhere in the ALJ’s RFC assessment” did she “specifically consider

or address the impact of Plaintiff’s mental limitations on her ability to work as an administrative

assistant.” Id. Although Judge Hillman noted that the impact of those limitations on Plaintiff’s

ability to work “may be de minimus, or only require minor modifications of Plaintiff’s RFC,” he

declined to “independently determine” their impact on Plaintiff’s RFC. Id. Thus, Judge Hillman

remanded the matter “so that the ALJ may properly consider how Plaintiff’s mental impairments

affect her RFC and her capability to perform past relevant work.” Id.1

       Here, like in Curry, the ALJ made only a passing reference to Plaintiff’s mild mental

limitations when she assigned “great weight to the State psychological consultants’ opinions” and

concluded that Plaintiff is mildly limited in all of the areas of mental functioning for the reasons

noted in the step two analysis. (R. at 33.) As in Curry, the ALJ’s reference to Plaintiff’s mild

mental limitations fails to clearly explain the “impact of Plaintiff’s mental impairments on her

ability to” complete the relevant work. Curry, 2017 WL 825196, at *5. Indeed, simply having

non-severe, mild mental limitations does not necessarily indicate that Plaintiff could perform her

past relevant work at the calculated RFC. As Judge Hillman explained, the impact of those

limitations on Plaintiff’s ability to work “may be de minimus, or only require minor modifications

of Plaintiff’s RFC,” but this Court declines to independently make that finding here. Curry, 2017




1
  See also Engle v. Berryhill, No. 17-cv-2185, 2019 WL 1003597, at *4 (M.D. Pa. Mar. 1, 2019)
(holding that substantial evidence did not support the RFC and remanding because “the ALJ’s
decision is not clear whether the ALJ gave full consideration to plaintiff’s mental impairments and
whether he adequately accounted for them in determining her symptoms and her RFC”); Kich v.
Colvin, 218 F. Supp. 3d 342, 359 (M.D. Pa. 2016) (holding that substantial evidence did not
support the RFC and remanding because the ALJ provided no explanation as to why he excluded
from the RFC any limitations related to the claimant’s mild mental limitations).

                                                 6
WL 825196, at **5–6. Thus, the Court remands this case for the ALJ to consider how, if at all,

Plaintiff’s mental limitations impact her RFC and ability to work.2

IV.    CONCLUSION

       For the foregoing reasons, the Court VACATES the decision denying benefits and

REMANDS this matter for further proceedings. An Order shall issue.



Dated: 6/13/2019                                             /s/ Robert B. Kugler
                                                             ROBERT B. KUGLER
                                                             United States District Judge




2
  Defendant’s reliance on Ramirez v. Barnhart does not change this conclusion. 372 F.3d 546, 555
(3d Cir. 2004). There, the panel suggested that ALJ could have a valid explanation for omitting
the plaintiff’s deficiency in pace in a hypothetical to the VE because that limitation was “so
minimal or negligible” that “it would not limit her ability to perform simple tasks.” In an
appropriate case, such an omission may not be reversible error. See Stewart v. Astrue, No. 11-cv-
1338, 2012 WL 1969318, at *20 (E.D. Pa. May 31, 2012) (“We are prepared to accept that the
ALJ’s failure to include in his RFC assessment or hypothetical question to the VE a specific
reference to ‘mild limitations’ in the three functional areas reflected his determination that those
limitations or deficiencies were each ‘so minimal or negligible’ that they would not significantly
limit her ability to perform the work and did not warrant further questioning of the VE.”). But in
Ramirez, the panel ultimately held that the ALJ erred and remanded the matter because the ALJ’s
hypothetical did not adequately capture and recite all of the plaintiff’s mental impairments and
limitations they caused. As in Ramirez, Curry, Engle, and Kich, the Court finds that remand is the
best course on the facts here as well.
                                                 7
